Per curiam.
On April 7,1972, the defendant was convicted of the murders of James William Cantrell and Larry Lee Mulkey and was sentenced to life in prison for each, to be served consecutively. Notice of appeal was filed on May 2, 1972. The appeal was docketed in this court on May 16, 1977.
The evidence before the jury in this case was substantially the same as set forth in Lingerfelt v. State, 238 Ga. 355 (233 SE2d 356) (1977). We have considered the two enumerations of error and find no ground for reversal.

Judgment affirmed.


All the Justices concur.

Spence, Garrett & Spence, D. William Garrett, Jr., William E. Spence, for appellant.
C. B. Holcomb, District Attorney, Carey Hill, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Assistant Attorney General, for appellee.